

Exhibit 10.1(l)


Confidential





MYLAN N.V.
2003 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT

[ _______ ]  (the “Optionee”) is granted, effective as of the grant date [
_______ ] , options (the “Options”) to purchase ordinary shares ("Shares") of
Mylan N.V. (the “Option Shares” or "Shares") pursuant to the 2003 Long-Term
Incentive Plan, as amended to date (the “Plan”) of Mylan N.V. (the
“Corporation”).  The Options are subject to the terms and conditions set forth
below and in the Plan, which is a part of this Stock Option Agreement (the
“Agreement”).  To the extent that there is a conflict between the terms of the
Plan and this Agreement, the terms of the Plan shall govern.  Any term not
defined herein shall have the meaning assigned to such term in the Plan.

1.  Exercise Price:  [ _______ ]  per Option Share.

2.  Number of Option Shares:  [ _______ ] 


3.  Type of Option:  [ _______ ] 


4.  Vesting:  The Options granted hereunder will become vested in accordance
with the vesting schedule, subject to the terms of the Plan and this Notice. 

5.  Exercise of Option:  Options may be exercised in accordance with the rules
contained in Article VI, Section 6.04 Option Exercise Procedures, of the Plan.

6.  Expiration Date:  Subject to earlier termination upon the occurrence of
certain events related to the termination of the Optionee’s employment as
provided in Section 6.03(e) of the Plan, the Options granted hereunder shall
expire at 12:01 a.m. Eastern Standard Time on the tenth (10th) annual
anniversary of the grant date, unless earlier exercised.  This agreement does
not constitute an employment contract.

7.  Limitation Of Liability Of The Committee And Board Of Directors:  The
Optionee agrees that the liability of the officers and the Board of Directors of
the Corporation to the Optionee under this Agreement shall be limited to those
actions or failure to take actions which constitute self-dealing, willful
misconduct or recklessness.

8.  Change in Control:  Notwithstanding anything to the contrary in the Plan, in
the event of a Change in Control (as defined in the Plan), any unvested Options
granted pursuant to this Agreement shall vest as follows:

          a)  With respect to each unvested Option that is assumed or
substituted in connection with a Change in Control, in the event of a
termination of the Optionee`s employment or service during the 24-month period
following such Change in Control (i) without Cause or (ii)



--------------------------------------------------------------------------------



by the Optionee for Good Reason, such Option shall become fully vested and
exercisable as of such termination of employment.  Cause and Good Reason shall
have the meanings assigned to such terms in the Mylan Inc. Severance Plan (or
any successor plan), unless the Optionee is entitled to severance benefits under
a Transition and Succession Agreement or an Employment Agreement, in which case
the definitions in such agreement, if any, shall apply.

          b)  For purposes of this Section 8, an Option shall be considered
assumed or substituted for if, following the Change in Control, the Option
remains subject to the same terms and conditions that were applicable to the
Option immediately prior to the Change in Control (including vesting conditions)
except as set forth in this Section 8 and except that the Option instead confers
the right to receive publicly traded equity securities of the acquiring entity
or the ultimate parent company which results from the Change in Control.

          c)  With respect to each unvested Option that is not assumed or
substituted in connection with a Change in Control, immediately upon the
occurrence of the Change in Control, such Option shall become fully vested and
exercisable.

          d)  Notwithstanding any other provision of the Plan, in the event of a
Change in Control, the Committee may, in its discretion, provide that each
Option shall, immediately upon the occurrence of a Change in Control, be
cancelled in exchange for a payment in cash or securities in an amount equal to
(i) the excess of the consideration paid per Share in the Change in Control over
the exercise price (if any) per Share subject to the Option multiplied by (ii)
the number of Shares then outstanding under the Option.

9.  Employee Data Privacy:  The Optionee hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its Affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.  The Optionee also:

          a)  understands that the Company Group holds certain personal
information about him or her, including, but not limited to, the Optionee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any Option
Shares of stock or directorships held in the Company, details of all Restricted
Stock Units or any other entitlement to Option Shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”);

          b)  understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Optionee’s country;

          c)  that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting your local human resources
representative;




--------------------------------------------------------------------------------




          d)  authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Optionee may elect to deposit any Option Shares
acquired;

          e)  understands that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan;

          f)  understands that the Optionee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative; and

          g)  understands that refusing or withdrawing consent may affect his or
her ability to participate in the Plan. For more information on the consequences
of your refusal to consent or withdrawal of consent, the Optionee may contact
his or her local human resources representative.

10.    Law Governing:  This Agreement shall be governed by and construed under
the internal laws of the Commonwealth of Pennsylvania.













